UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:February 28, 2014 Date of reporting period:February 28, 2014 Item 1. Reports to Stockholders. The American Trust Allegiance Fund One Court Street Lebanon, New Hampshire03766 Annual Report For The Year Ended February 28, 2014 American Trust Allegiance Fund April, 2014 Dear Fellow Shareholders, 2013 was an ebullient year for stocks, but at the time of this writing, in April 2014, some of that effervescence has begun to fizzle out.In particular, highflying Internet and Biotech stocks have seen their share prices fall significantly.This suits us fine. With a consistently applied discipline described as “growth at a reasonable price”, or GARP, market volatility typically affords us opportunity.You’ll hear more about our discipline — and the opportunities we see — which are the central themes of this shareholder letter. For the fiscal year ended February 28, 2014, the American Trust Allegiance Fund (the “Fund”) delivered a total return of 19.64%. This was below the 25.37% gain recorded by the S&P 500® Index, for three main reasons: 1) Almost a third of the underperformance related to the relative performance of healthcare stocks. Healthcare, which is not represented in the Fund, showed the best sector performance of any industry group in 2013; 2) Although 2013 was a banner year for U.S. stocks, those in emerging markets did not perform nearly as well.The Fund invests both directly and indirectly in companies which have a large presence in emerging-market countries; and 3) Our GARP investment discipline, which we strongly believe can deliver good relative performance through the course of a market cycle, fared less well during the recent period in which‘momentum’ stocks outperformed. The charts below, which show the performance of sectors and styles for 2012, 2013 and the first quarter of 2014, tell the tale of momentum investing.Internet and biotechnology stocks have dramatically outperformed the overall market during this period, with the exception of the last few months. While we do invest in some internet stocks, we insist upon investing in businesses that have a history of earning money.We also eschew businesses built on what we believe could be a fad, that do not have the potential to throw off good cash flow, or that we view as unduly risky. This is our discipline.Do we sometimes miss opportunities? We absolutely do. Are we old-fashioned? Perhaps… but a quick glance at our holdings listed in the back of this report should convince you that our investing is definitely not pedestrian. The chart which shows the Russell 1000® Value Index stocks divided by the Russell 1000® Growth Index stocks demonstrates that for most of 2012 value was ascendant. By contrast, for most of 2013, growth stocks performed better than value. The sharp uptick in the last few months reflects that value has again moved to the fore.With a growth at a reasonable price investment discipline, we have a foot in both camps. We invest in companies for which we see strong growth prospects, but we do so by purchasing the shares at what we believe are reasonable valuations. 2 American Trust Allegiance Fund High flyers correct Selected sector performance versus the S&P 500 Index Source: Factset, S&P North American Technology Sector/Internet, S&P 500 / Biotechnology industry.For period beginning 1/1/2012 and ending 3/31/2014. Value rises again Russell 1000® Value Index divided by Russell 1000® Growth Index Source: Factset.For period beginning 1/1/2012 and ending 3/31/2014.The Russell 1000 Value Index returns were 14.46% in 2012, 29.45% in 2013, 2.43% for 2014 Q1 and 51.77% for the entire period starting 1/1/2012 and ending 3/31/2014.The Russell 1000 Growth Index returns were 13.30% in 2012, 31.25% in 2013, 0.72% for 2014 Q1 and 49.78% for the entire period starting 1/1/2012 and ending 3/31/2014. 3 American Trust Allegiance Fund As we said at the outset of this letter, the current market environment suits us fine. There are two possible explanations to the recent selloff in highflying growth stocks. One is that it is a natural correction which may curb any speculative excesses in the market and move valuations closer to where they are grounded in the economic reality of companies’ fortunes. The other explanation is that overall financial market risk appears to be increasing with heightened geopolitical risk and concerns about rising interest rates. Under this theory, high-growth stocks would likely underperform.From our standpoint, we see opportunity in the current market environment. More reasonable valuations give us a chance to acquire higher growing companies at lower prices. We also explicitly factor in balance sheet risk in our security analysis, and attempt to avoid companies for which higher interest rates would be damaging. Of course, higher interest rates diminish the relative attractiveness of stocks across the board – but we believe that with the exception of certain sectors, the market is not overly expensive. The Fund is not confined to the U.S. stock market, and we also see a favorable risk/reward profile for selected emerging markets. Today there is a very negative sentiment surrounding these markets, which we believe could represent an attractive entry point for those investors who are willing to take a longer-term view.Our summary analysis of the relative attractiveness of emerging markets follows: 1) Using a price to earnings ratio to think about valuation of emerging markets, the current P/E of 11.9x is almost 20% below the historical average, or almost one standard deviation below the norm1; 2) Other valuation measures, including dividend yield, price-to-book value and price-to-cash flow ratios also show favorable valuation levels compared to the norm for emerging markets; and 3) By contrast, developed markets overall and the S&P 500® Index are trading at 7% and 10% above their historical average P/E multiples1. While this does not necessarily suggest one should reduce holdings in these areas, it does suggest that there may be better relative opportunities in emerging markets. We currently own three stocks whose operational headquarters are in Latin America, and we expect to add more both in Latin America and in other parts of the world.Of course, there are risks inherent in emerging markets that are different than those inherent in developed markets – among them political risk, the lack of rule of law in some countries, and a history of greater volatility. But we feel, on balance, that the very depressed valuations now on offer in emerging markets more than make up for these risks. Additionally, we are judicious in working to minimize the risks of emerging market investing through selection of countries, industries and companies that we believe on balance offer strong potential for growth without taking undue risk. While we believe that current investor anxiety can create a nice opportunity for emerging-market investing, we are still bullish on selected U.S. stocks. In 1 Ned Davis Research 4 American Trust Allegiance Fund particular, the fundamentals of the U.S. economy have continued to improve, which should underpin reasonable growth in corporate profits: • The U.S. has enjoyed the lowest energy costs of any major exporting country2, which together with rising wages overseas puts the U.S. in very good competitive position in manufacturing. • U.S. corporate profits, and balance sheets, have seldom been stronger. Renewed confidence by business leaders in end market demand should spark a wave of investment that, coupled with our previous point, should boost job formation. • Innovation and application of new technologies have continued to drive greater efficiencies and create new markets both in the U.S. and overseas. American companies are leaders in many of these trends, helping to drive both sales growth and profit margin expansion. We are pleased to announce a wholly new look and feel for our mutual fund website, www.allegiancefund.com.We launched the revised site in March, and we believe it effectively captures the investment philosophy and discipline behind the Fund, as well as some of the thematic trends in which we are investing.We encourage you to explore the site and let us know if there are ways we can improve upon it. We also ask that you please share the site with like-minded investors whom you believe might appreciate the Fund’s approach. Two of the tenets of our mutual fund management approach are transparency and client focus.One way we can do this is by directly explaining what we do, how we do it and why it matters.The second is by listening to your concerns and suggestions. Very few fund managers invite shareholders to call them directly, but we do!Please do call us if you have questions about the Fund or its investments, or if you would like to discuss ways in which our investment advisory firm might be able to assist you more broadly.While we know many of you personally, there are some we know less well and we would love to rectify that situation. We appreciate your support of, and investment in, the American Trust Allegiance Fund.Thank you, and we look forward to sharing with you the good things that we expect in 2014 and beyond. Sincerely yours, Paul H. Collins Carey Callaghan 2 Boston Consulting Group 5 American Trust Allegiance Fund Past performance is not a guarantee of future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. The Fund’s socially responsible policy could cause it to make or avoid investments that could result in the portfolio under-performing similar funds that do not have similar policies. The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than larger-capitalization companies. The Fund invests in foreign securities, which are subject to the risks of currency fluctuation, political and economic stability and differences in accounting standards. These risks are greater in emerging markets. The Fund may make short sales of securities, which involve the risk that losses may exceed the original amount invested. The S&P 500® Index is an unmanaged index commonly used to measure performance of U.S. stocks. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.These indexes are not available for investment and do not incur charges or expenses. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for complete holdings. P/E ratio – Price to earnings ratio.A commonly used way to assess how ‘expensive’ a stock might be; The price of a share of stock divided by the expected earnings per share for the current fiscal year; higher values are considered more expensive. Price-to-book value – a valuation ratio expressing the price of a security compared to its hard, or tangible, book value as reported in the company’s balance sheet. The tangible book value number is equal to the company’s total book value less the value of any intangible assets. Intangible assets can be such items as patents, intellectual property, goodwill, etc. Price-to-cash-flow ratio is an indicator of a stock’s valuation. Although there is no single figure to indicate an optimal price-to-cash-flow ratio, a ratio in the low single digits may indicate the stock is undervalued, while a higher ratio may suggest potential overvaluation. Standard Deviation (SD) – a commonly used measure of variability used in statistics and probability.It shows the extent to which there is dispersion or variability from a central value, such as a mean (average) value.Low standard deviations mean there is little variability in the data, while high standard deviations mean there is extensive variability in the data.In a “normal” distribution (standard bell curve), 68% of the values will fall within one standard deviation of the mean (or average). 6 American Trust Allegiance Fund Comparison of the change in value of a hypothetical $10,000 investment in the American Trust Allegiance Fund vs the S&P 500® Index for the 10-year period ending February 28, 2014 Average Annual Total Return: 1 Year 5 Years* 10 Years* American Trust Allegiance Fund 19.64% 20.39% 6.75% S&P 500® Index 25.37% 23.00% 7.16% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-385-7003. The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Returns reflect the reinvestment of dividends and capital gains.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced.Indices do not incur expenses and are not available for investment. The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility thanlarge-capitalization companies. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. * Average annual total return represents the average change in account value over the periods indicated. 7 American Trust Allegiance Fund EXPENSE EXAMPLE at February 28, 2014 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/13 – 2/28/14). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.45% per the operating expenses limitation agreement.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 8 American Trust Allegiance Fund EXPENSE EXAMPLE at February 28, 2014 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/13 2/28/14 9/1/13 – 2/28/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. SECTOR ALLOCATION OF PORTFOLIO ASSETS at February 28, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 9 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 28, 2014 Shares COMMON STOCKS: 98.01% Value Administrative Support and Services: 1.99% Priceline.com, Inc.* $ Apparel Manufacturing: 5.21% Burberry Group PLC - ADR VF Corp. Broadcasting (except Internet): 2.22% Comcast Corp. - Class A Chemical Manufacturing: 6.26% Colgate-Palmolive Co. LyondellBasell Industries NV - Class A# Praxair, Inc. Tupperware Brands Corp. Computer and Electronic Product Manufacturing: 11.50% Apple, Inc. EMC Corp. International Business Machines Corp. NVIDIA Corp. Qualcomm, Inc. Teradata Corp.* Conglomerates: 3.31% Loews Corp. Credit Intermediation and Related Activities: 2.12% Discover Financial Services Data Processing, Hosting, and Related Services: 3.04% Acxiom Corp.* Electrical Equipment, Appliance, and Component: 3.16% Whirlpool Corp. The accompanying notes are an integral part of these financial statements. 10 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 28, 2014, Continued Shares Value Food Manufacturing: 5.43% ConAgra Foods, Inc. $ Gruma, S.A.B. de C.V. - ADR* Mondelez International, Inc. - Class A Heavy and Civil Engineering Construction: 4.73% Chicago Bridge & Iron Co. N.V.# Insurance Carriers and Related Activities: 9.78% Berkshire Hathaway, Inc. - Class B* MetLife, Inc. Principal Financial Group, Inc. Leather and Allied Product Manufacturing: 1.10% Nike, Inc. - Class B Machinery Manufacturing: 6.63% Applied Materials, Inc. Cummins, Inc. Merchant Wholesalers, Durable Goods: 1.00% Swatch Group AG - ADR Oil and Gas Extraction: 5.98% Occidental Petroleum Corp. Pacific Rubiales Energy Corp.*# Other Information Services: 2.45% Google, Inc. - Class A* Pipeline Transportation: 4.07% The Williams Companies, Inc. Professional, Scientific & Technical Services: 2.84% Jacobs Engineering Group, Inc.* Publishing Industries: 2.77% SAP AG - ADR The accompanying notes are an integral part of these financial statements. 11 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 28, 2014, Continued Shares Value Real Estate: 2.10% CBRE Group, Inc.* $ Support Activities for Mining: 3.28% Schlumberger Ltd.# Telecommunications: 2.70% American Tower Corp. Transportation Equipment Manufacturing: 4.34% Embraer S. A. - ADR Ford Motor Co. TOTAL COMMON STOCKS (Cost $17,718,765) SHORT-TERM INVESTMENTS: 2.65% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%† Reserve Primary Fund - Class 5+‡ — TOTAL SHORT-TERM INVESTMENTS (Cost $608,466) Total Investments in Securities (Cost $18,327,231): 100.66% Liabilities in Excess of Other Assets: (0.66)% ) Net Assets: 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund’s Board of Trustees. ‡ Illiquid security. As of February 28, 2014, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $3,164. † Rate shown is the 7-day annualized yield as of February 28, 2014. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 12 American Trust Allegiance Fund STATEMENT OF ASSETS AND LIABILITIES at February 28, 2014 ASSETS Investments in securities, at value (cost $18,327,231) $ Receivables: Securities sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Fund shares redeemed Due to advisor Administration fees Audit fees Transfer agent fees and expenses Fund accounting fees Legal fees Custody fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$22,856,267 / 851,259 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 13 American Trust Allegiance Fund STATEMENT OF OPERATIONS For the Year Ended February 28, 2014 INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $8,166) $ Interest 53 Total income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Trustee fees Miscellaneous expense Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 14 American Trust Allegiance Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended February 28, 2014 February 28, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain on investments ) — Total distributions ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income/(loss) of $ ) $ (a) A summary of share transactions is as follows: Year Ended Year Ended February 28, 2014 February 28, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 15 American Trust Allegiance Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the year Year Ended 2/28/14 2/28/13 2/29/12 2/28/11 2/28/10 Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) From net realized gain on investments ) — Total distributions ) Net asset value, end of year $ Total return % Ratios/supplemental data: Net assets, end of year (thousands) $ Ratio of expenses to average net assets: Before fee waiver % After fee waiver % Ratio of net investment income/(loss) to average net assets: Before fee waiver )% )% )% )% )% After fee waiver % Portfolio turnover rate % The accompanying notes are an integral part of these financial statements. 16 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2014 NOTE 1 – ORGANIZATION The American Trust Allegiance Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek capital appreciation.The Fund began operations on March 11, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2011 – 2013, or expected to be taken in the Fund’s 2014 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are calculated on the basis of first in, first out.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 17 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2014, Continued The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. For the year ended February 28, 2014, the Fund made the following permanent tax adjustments related to re-characterization of distributions on the statement of assets and liabilities: Undistributed Accumulated Net Investment Net Realized Income/(Loss) Gain/(Loss) Paid-in Capital $0 E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. F. REITs:The Fund may invest in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon available funds from operations.It is quite common for these dividends to exceed the REITs’ taxable earnings and profits resulting in the excess portion being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in its annual distributions to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. G. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of February 28, 2014, management considered the impact 18 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2014, Continued of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value.Equity securities, including common stocks, that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter 19 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2014, Continued securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. Illiquid Securities:A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued.Illiquid securities may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.At February 28, 2014, the Fund had investments in illiquid securities with a total value of $0 or 0.0% of net assets. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of February 28, 2014: 20 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2014, Continued Level 1 Level 2 Level 3 Total Common Stocks Administrative Support and Waste Management $ $
